Title: James Parker: Second Report on the Franklin and Hall Accounts, 22 August 1765
From: Parker, James
To: Franklin, Benjamin


August 22, 1765
After James Parker had sent Franklin a first report on his examination of the Franklin & Hall accounts in June (above, pp. 176–82), he went about other business for two months or so and then resumed his examination in the latter part of August. Apparently he did not spend much time at it, for his second report was for the most part merely a repetition of the first. It contains only five new entries, one at the end of the section the editors have designated as A-3, and four in B-1, each placed immediately after the earlier entries of Hall’s receipts of the same nature. Only these five additions to the account are reproduced here:


[A-3]





Account of Money received by B.F. for the Gazette, after July 15, 1749 to 1765. as examined per J P
£448:
10:
3


[B-1]





Do of same [Account of Money received by D. Hall. for Advertisements, paid when brought in, in the Gazette] received from June 13. 1765. to Aug. 22, 1765. examined per J P
72:
11:
6


Do of same [Account of Money received by D. Hall for single Advertisements, Blanks and other Work done in the Office] from June 13. 1765. to Aug. 22. 1765. examin’d per J P
2:
12:
0


Do of same [Account of Money received by D. Hall for printing Work, &c. charged in the Leidgers] from June 13. 1765. to Aug. 22. 1765 examined per J P
142:
11:
6


Account of Do [Account of Money received by D. Hall on Account of the Gazette] from June 13. 1765. to Aug. 22. 1765. examined per J P
290:
7:
7



Parker wrote Franklin, September 22, that he had enclosed this new account in a letter sent from New York “about a Fortnight ago,” that is, about September 8, but neither that letter nor any acknowledgment from Franklin has been found. That the account reached its destination, however, is established by the fact that it survives among Franklin’s papers.
